DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 2 includes the limitation “wherein the specific point is…a center point of the gastric vesicle, a superior vena cava point, a point on the descending aorta, or a point on the spine”.  However, parent Claim 1 requires the specific point to be “in the fetal heart”. Since the anatomy of gastric vesicle, vena cava, aorta, and spine are not part of the heart, Claim 2 contradicts claim 1, thereby not including all the limitations of the claim upon which it depends.
Applicant may cancel the claim or amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-16, 18, 20-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201935 to Collet-Billon in view of US 2014/0050381 to Lee (previously of record).
Regarding Claim 1, Collet-Billon teaches an ultrasound detection method for a fetal heart, comprising:
transmitting ultrasound waves to a tissue containing the fetal heart (transmit (TX) ultrasound, Fig. 1; fetal heart is the imaging target, par. 0028);
receiving ultrasound echoes of the ultrasound waves to obtain ultrasound echo signals (receive (RX) ultrasound reflected echoes, Fig. 1; par. 0029);
obtaining a three-dimensional volume data according to the ultrasound echo signals (volume data (VD) is three-dimensional, par. 0029; step S1, Fig. 2A);
identifying at least one point in the fetal heart in the three-dimensional volume data, wherein the point is an arbitrary point in a heart valve, a ventricular septum, an atrial septum, a left ventricle, a right ventricle, a left atrium, a right atrium, a superior vena cava, an inferior vena cava, a pulmonary artery, an aorta, an aortic arch, a descending aorta, or a four-chamber heart intersection (volume data (VD) comprises a plurality of points (i.e. voxels) which inherently include heart voxels since the heart is being imaged, par. 0028-0029);
near the point (feature-extraction at/near the point is used to search for a best match between the volume data segment and the geometrical model, par. 0037);
identifying a target area from the anatomical structure (identified features ARD, S9, fig. 2A that were matched to the model);
identifying a spatial position of a cross-section of the fetal heart in the three-dimensional volume data based on a spatial position of the target area, wherein the cross-section is a four-chamber cardiac section, a left ventricular outflow section, a right ventricular outflow section, an aortic arch section, a three-vessel tracheal section, a five-chamber cardiac section, or a superior vena cava section (standard slice views (SX) of the fetal heart, including cross-sections representing 4-chamber view, ductal arch view, 5-chamber view, 3-vessel view, par. 0031 are generated by the slice generator (SLG), Fig. 1; the ARD from S9 is used as input to determine the SX spatial position in step S10, Fig. 2B, par. 0048);
obtaining an image of the cross-section of the fetal heart from the three-dimensional volume data according to the identified spatial position (images (DIS) that comprise the slices SX, par. 0032); and
displaying the image of the cross-section of the fetal heart (each slice is displayed either side-by-side in matrix view or full screen, as desired by the operator, par. 0032).
Collet-Billon does not teach wherein the point is a specific point and searching only near the specific point as claimed. For claim interpretation, the “specific point” is interpreted as being a single point (i.e. a plurality of points is precluded by the claim). 
In the same field of endeavor, Lee teaches automatic image alignment of cardiac ultrasound images. Lee teaches selecting a single point as a reference point 415, 425, 435 on a 3D cardiac image, wherein the reference point is selected from a 4-chamber view (par. 0090) or arbitrary observation view (par. 0091). The reference point of Lee is utilized as a point of origin to rotate the planar images to a matched anatomical alignment view (e.g. to vertically align the aorta, par. 0094, moving from Fig. 4A to Fig. 4B). It is noted that reference point 415, 425, 435 is a single 3D point being shown in several 2D cross-sectional points.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the single point of Lee as a reference point in the system of Collet-Billon in order to initialize or seed the matching algorithm to provide a point of origin on a known local structure (e.g. the aorta) for rotating the planar images to the desired view as taught to be advantageous in Lee (to arrive at an aligned/standard four-chamber view, par. 0094, moving from Fig. 4A to Fig. 4B). The motivation for providing a seed point is that less processing power is required as compared to Collet-Billon’s global matching approach.
Regarding Claim 2, Lee further teaches wherein the point is a four-chamber heart intersection point (par. 0090), a center point of the left ventricle, a center point of the right ventricle, a center point of the left atrium, or a center point of the right atrium. Lee also teaches wherein the point may be an arbitrary observation view (par. 0091).

displaying an ultrasound image, wherein the ultrasound image is a two-dimensional section image and/or a three-dimensional image in the three-dimensional volume data (Fig. 4A);
obtaining a point inputted by a user on the ultrasound image as the point (the reference point 415, 425, 435 is input by a user, par. 0090).
Regarding Claim 4, Lee further teaches wherein identifying the specific point in the fetal heart in the three-dimensional volume data further comprises:
providing an auxiliary icon for displaying a positional relationship between a cross-section of the three-dimensional volume data and the specific point, so as to prompt the user to input the point on the ultrasound image (as shown in Fig. 4A by 415, 425, 435 icons, par. 0090).
Regarding Claim 5, for the same reasons as obviousness as for claim 1 above, Lee further teaches wherein identifying the specific point in the fetal heart in the three-dimensional volume data comprises automatically identifying the specific point in the fetal heart in the three-dimensional volume data according to a characteristic of an anatomical structure of the fetal heart (e.g. image processing identifies references points 415, 425, 435 based on anatomical characteristics of the aorta, par. 0090). 
Regarding Claim 7, Collet-Billon further teaches wherein the target area is a heart valve (par. 0031, 0044, 0049), a ventricular septum (par. 0044, 0049), an atrial septum (par. 0044), a left ventricle (par. 0031), a right ventricle (par. 0031), a left atrium 
Regarding Claim 9, Collet-Billon further teaches displaying an ultrasound image, wherein the ultrasound image is a two-dimensional section image and/or a three-dimensional image in the three-dimensional volume data, and when ultrasound images that change over time are displayed, the displayed image of the cross-section of the fetal heart also changes over time (flying through the volume data, par. 0051 to view the entire volume set over time; images are also acquired in 4D to display cardiac cycle video images over time, par. 0034).
Regarding Claim 10, Collet-Billon further teaches wherein identifying the spatial position of the cross-section of the fetal heart in the three-dimensional volume data according to the spatial position of the target area comprises:
obtaining the spatial position of the cross-section of the fetal heart in the three-dimensional volume data according to the spatial position of the target area and image characteristics of at least one of a long axis of the heart (par. 0051), a spine and a descending aorta (thoracic aorta, par. 0044).
Regarding Claim 11, Collet-Billon further teaches wherein the three-dimensional volume data is one volume of three-dimensional volume data (volume data (VD) is three-dimensional, par. 0029; step S1, Fig. 2A) and includes a single volume (VD acquired at a particular instant of the cardiac cycle, par. 0034).

obtaining images of the cross-section of the fetal heart from multiple volumes of three-dimensional volume data based on the spatial position obtained according to the target area identified in the one volume of three-dimensional volume data; and
displaying the images of the cross-section of the fetal heart obtained from the multiple volumes of three-dimensional volume data to show a change of the images of the section of the fetal heart.
However, Collet-Billon does teach obtaining multiple volumes and displaying over time as a video (temporal dimension, displaying a slice SX over time, par. 0034). Collet-Billon is silent on whether or not the same spatial position obtained according to the point identified in the one volume of three-dimensional volume data is applied to the other time frames (e.g. a frame acquired 1 second later at the same point in the cardiac cycle). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the same position obtained according to the point identified in the one volume of three-dimensional volume data in Collet-Billon to the other frames in order to minimize processing time. In subsequent volume frames obtained at the same point in the cardiac cycle, it can be predictably assumed that the same model would match and the same features would be extracted at the same relative locations. For example, the automated steps shown in Fig. 2A would not need 
Claims 12-16, 18, 20-22 are rejected for the same reasoning as for Claims 1-5, 7, 9-11 above. In addition for Claim 12, Collet-Billon teaches an ultrasound probe (PRB, fig. 1), a transmitting-receiving control circuit (ultrasound scanning circuit (USC) controls transmit/receive functions of the probe, fig. 1), a data processor (processor/CTRL, fig. 1, par. 0027), and a display (display/DPL, fig. 1). 
	Regarding Claim 24, Collet-Billon further teaches wherein identifying the spatial position of a cross-section of the fetal heart in the three-dimensional volume data based on a spatial position of the target area comprises:
	obtaining spatial positions of three points located in the cross-section based on the spatial position of the target area (cross-sections are a matrix of points and inherently include spatial positions of at least three points, the target area includes at least three points by being a subsection of a volume image, par. 0048), and determining the spatial position of the cross-section based on the spatial positions of the three points (slice locations are determined from the anatomy location ARD, par. 0048); or
obtaining a direction of the cross-section and a spatial position of a point located in the cross-section based on the spatial position of the target area (a standard cross-section view implicitly has a direction, e.g. x-y plane and is associated with a subvolume ARD, par. 0048); and determining the spatial position of the cross-section based on the direction of the cross-section and the spatial position of the point located in the cross-section (slice locations are determined from the anatomy location ARD, par. 0048).
.


Allowable Subject Matter




Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 23 and 25 include the limitation “calculating a coarse position of the cross-section of the fetal heart in the three-dimensional volume data based on the spatial position of the target area and characteristics of anatomical structures of a heart; refining the coarse position of the cross-section of the fetal heart in the three-dimensional volume data according to characteristics of the three-dimensional volume data of current fetus to obtain the spatial position of the cross-section of the fetal heart in the three-dimensional volume data”, of which is not taught or suggested in the prior art in combination with the intervening limitations of parent claims 1 and 12 respectively. The technical benefit of such a process is that less computing/processing power is required than in the prior art for obtaining accurate and quick standard ultrasound views of the fetal heart.
Exemplary prior art to Collet-Billon (US 20110201935) teaches calculating a coarse position of the cross-section of the fetal heart in the three-dimensional volume data based on the spatial position of the target area (ARD) and characteristics of anatomical structures of a heart (a model of a heart), as in par. 0048, but does not further provide fine registration based on a global view of the fetal image.
US 20140050381 to Lee also teaches calculating a coarse position of the cross-section of the fetal heart in the three-dimensional volume data based on the spatial position of the target area (e.g. LV, RV, RA, LA, aorta) and characteristics of anatomical structures of a heart (exemplary image 820), as in par. 0146 and Fig. 8, but does not further provide fine registration based on a global view of the fetal image.
	US 20170007209 to Yoo teaches extracting standardized cross-section views in ultrasound images based on identified specific landmark points. However, Yoo utilizes a plurality of points (input points for Fig. 5A-5E) as compared to the instant invention single point. Although Yoo further teaches coarse and fine registration (Fig. 12), the coarse registration is based on a plurality of extracted landmarks rather than a sub-region and model as in the present invention, and the fine manipulation is arbitrary and performed by a user to translate the images to display a desired cross-section. Utilizing such an approach in combination with either Collet-Billon or Lee would undermine their processes.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not entirely persuasive. The amendment to the claims 1 and 12 now require the claimed point to be a single point as listed in the claim of which overcomes the previous grounds of rejection under 102(a)(1) with Collet-Billon. However, Lee in combination with Collet-Billon was previously used to teach this feature in the previous rejection of claim 2. This same grounds is maintained for the amended claims. Newly added claims 23-26 have been considered and claims 23 and 25 are indicated as containing allowable subject matter. An attempt was made to contact Applicant to resolve the remaining issues but did not result in any agreement being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799